Opinion by
Mr. Chief Justice Sterrett,
This case was argued with No. 177, January term, 1898, Com. ex rel. William H. Henderson v. John O’Donnel, in which an opinion has just been filed reversing the judgment of ouster, etc., entered by the court below against the defendant, on demurrer to his answers, and entering judgment here in his favor, ante, p. 14. That judgment of ouster was and is the sole'basis of the decree in this case sustaining the demurrer to defendant’s return and peremptorily commanding them “to place the name of the relator, William H. Henderson, on the roll of managers of the Masonic Home of Pennsylvania, to recognize him as a manager thereof, and to permit him to enjoy and possess the said office of manager of the Masonic Home of Philadelphia, its privileges and franchises, and not to exclude him therefrom.”
This mandatory decree was entered pending the defendant’s appeal from the said judgment of ouster, etc., in the quo warranto proceeding.
The only subject of complaint in this case is the entry of the above quoted mandatory decree.
Aside from any question as to its merits or demerits — which it is unnecessary now to discuss — it is very evident that this decree cannot be affirmed, because the judgment of ouster, etc., on which alone it was based, has not only been reversed and set aside by this court, but in lieu thereof we have entered a final judgment, on the demurrer, in favor of the defendant. There is therefore nothing to sustain the mandatory decree, nor is there anything upon which it can operate.
Without referring to the undisputed facts in this case, all of which appear in the record, — or attempting to discuss the questions supposed to be involved, it is sufficient to say that we are satisfied the learned court erred in sustaining the demurrer and entering the mandatory decree complained of.
The decree is therefore reversed and set aside, and the petition for mandamus is dismissed at the appellee’s costs.